IN THE SUPREME COURT OF TENNESSEE
                              AT KNOXVILLE
                                      September 4, 2008

               LON CLOYD v. HARTCO FLOORING COMPANY

                              Chancery Court for Scott County
                           No. 9560   Billy Joe White, Chancellor


                   No. E2007-02041-SC-R3-WC - Filed December 30, 2008



WILLIAM C. KOCH , JR., J., concurring.


        I concur with the Court’s conclusion that Mr. Cloyd’s scapholunate dissociation with
radiolunate osteoarthritis is a compensable workers’ compensation injury. Mr. Cloyd had the burden
of proving that his work-related activities caused his disabling condition. This required him to
present expert evidence of causation. Glisson v. Mohom Int’l, Inc./Campbell Ray, 185 S.W.3d 348,
354 (Tenn. 2006) (holding that except for the most obvious cases, employees must present expert
medical evidence to establish that their injury was caused by their work-related activities). This
evidence was provided by Dr. William Kennedy.

       Dr. Kennedy’s testimony in this case does not contain the same shortcomings that the Special
Workers’ Compensation Appeals Panel and I noted in his testimony in Trosper v. Armstrong Wood
Products, ___ S.W.3d ___, ___ (Tenn. 2008) (Koch, J. dissenting). In this case, Dr. Kennedy’s
opinion is based on his examination of x-rays and medical records made contemporaneously with
Mr. Cloyd’s October 2004 injury. In the Trosper case, Dr. Kennedy had not reviewed x-rays or
medical records made contemporaneously with Mr. Trosper’s injury. Likewise, the facts of this case
show that Mr. Cloyd was continuously symptomatic from the time of his injury in October 2004,
unlike Mr. Trosper, who had worked without complaint or medical attention for approximately six
years between the date of his alleged injury and the date he sought medical assistance.



                                                     ______________________________
                                                     WILLIAM C. KOCH, JR., JUSTICE